Citation Nr: 1429599	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  07-38 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased disability rating in excess of 20 percent for diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1960 to August 1971 and from April 22, 1972 to May 26, 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

During the period of the appeal, the RO granted service connection for posttraumatic stress disorder in a May 2011 Rating Decision.  Therefore, the claim for service connection has been resolved and is no longer before the Board on appeal.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

On his November 2007 substantive appeal, VA Form-9, the Veteran marked that he desired to testify before a member of the Board.  Subsequently, in a February 2012 statement in support of claim, VA Form 21-4138, the Veteran wrote that he wished to cancel his hearing.  The hearing request has been withdrawn.  See 38 C.F.R. 
§§ 20.703, 20.704 (2013).


FINDING OF FACT

In February 2012, the Board received notification from the Veteran's representative that a withdrawal of the claim for entitlement to an increased disability rating in excess of 20 percent for diabetes mellitus type II was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Appellant (or his or her authorized representative), for entitlement to an increased disability rating in excess of 20 percent for diabetes mellitus type II have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the Appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  In the present case, the Appellant has withdrawn his appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for entitlement to an increased disability rating in excess of 20 percent for diabetes mellitus type II is dismissed.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


